BRADLEY, Judge.
The appeal in this case comes to us as a result of a final decree of the Circuit Court of Clay County, Alabama, divorcing the parties for the adultery and cruelty of the husband; awarding custody of the two minor children to the mother-appellee, and support payments in the amount of $400.00 monthly; and $17,500, a portion of the husband’s savings account, as alimony in gross.
Subsequently, appellant filed a motion asking the trial court to set aside the final decree, but it was denied. And, from these two decrees, appellant prosecutes his appeal.
*570Appellee has 'filed with' 'this court a motion to dismiss the appeal on the grounds that appellant failed to assign errors in the record on appeal, as required by Supreme Court Rule 1,. and the failure to file additional assignments of error as authorized by Supreme Court Rule 2.
We deem the motion to be well taken.
When there are no assignments of error bound with the transcript, nothing is presented to the appellate court for its review. Supreme Court Rule 1; Belcher v. City Commission of City of Birmingham, 280 Ala. 252, 192 So.2d 454; Trussell v. Ripps, 277 Ala. 248, 168 So.2d 619; Dobson v. Deason, 258 Ala. 219, 61 So.2d 764; and Williams v. Clark, 45 Ala.App. 478, 232 So.2d 660 (1970).
The Court of Appeals also said, in Watson v. City of Dothan, 43 Ala.App. 591, 196 So.2d 869, that the failure to properly assign errors was jurisdictional.
We conclude that upon'proper motion, as was' here presented, pointing out this grave defect," the appeal must be dismissed, for there is nothing presented to us for review.
' Motion granted and appeal dismissed.'